DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 40-59 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the methods of producing painted vehicle panel skins recited in claims 40-59.   
Regarding each of independent claims 40, 56 and 57, the closest prior art of record is Ali et al., US 6,444,303,  Lilienthal et al., US 6,877,972 and Murphy et al., US 5,276,957. Ali teaches a method of producing a painted vehicle panel skin that includes the method steps of the independent claims with the exception of processing in a combined paint and spray station, curing as recited in the claims and transporting the mold along a segment of a closed-loop guide path to one of a plurality of separate accumulator stations adjacent to and separate from the paint and spray station as recited in the claims.  Lilienthal provides the teaching of a combined paint and spray station.  However Lilienthal also does not teach or suggest the plurality of separate accumulator stations adjacent to and separate from the paint and spray station recited in each of the independent claims.  Murphy teaches methods and systems for the automated assembly of plastic parts that further includes an accumulator station .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746